Exhibit 10.58

 

May 8, 2012

 

Shawn Giordano

149 Lakewood Ave

Lanoka Harbor, NJ 08734

 

Dear Shawn:

 

Pursuant to the Wayside Technology Group, Inc. 2006 Stock-Based Compensation
Plan (the “Plan”), the Plan’s administrative committee (the “Committee”) hereby
grants to you  6,000 restricted shares of Common Stock, par value $.01 per share
(“Award”).

 

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control.  All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

 

Subject to your continued service with the Company or its subsidiaries, the
restrictions on your Award shall lapse with respect to 300 shares on August 5,
2012 and thereafter in 19 equal quarterly installments of 300 shares commencing
on the 5th business day of the third month immediately flowing the date hereof.

 

Notwithstanding any section of the Plan to the contrary, and provided you remain
in the service of the Company until such event, upon the occurrence of (i) a
Change in Control, (ii) your death, or (iii) your Disability all shares subject
to your Award will automatically become free from restriction.

 

If your service with the Company is terminated for Cause prior to the lapse of
the restrictions on all or any portion of your Award, such portion of your Award
shall be immediately forfeited on such date with no further compensation due to
you.

 

You will receive certificate(s) for the restricted shares designating you as the
registered owner.  Upon such receipt, you agree to deliver the
certificate(s) together with a signed and undated stock power to the Company or
the Company’s designee authorizing the Committee to transfer title to the
certificate(s) to the Company in the event that your employment with the Company
should terminate for any reason prior to the lapse of the restrictions.

 

During the term of this Award, you shall have the right to vote shares of
restricted stock, regardless of whether such shares are vested, and to receive
an amount equal to the dividends or other distributions declared or made on an
equivalent number of shares of the Company’s common stock during the applicable
restriction period.  Any such dividends will be paid currently.

 

At the time that the restrictions lapse, you must make appropriate arrangements
with the Company concerning withholding of any taxes that may be due with
respect to such Common Stock.  You may tender cash payment to the Company in an
amount equal to the required withholding or request the Company retain the
number of shares of Common Stock whose fair market value equals the amount to be
withheld.  As promptly thereafter as possible, the Company will issue
certificates for the shares released from restrictions.

 

The Company may impose any additional conditions or restrictions on the Award as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws.  The Company shall not
be obligated to issue or deliver any shares if such action violates any
provision of any law or regulation of any governmental authority or national
securities exchange.

 

--------------------------------------------------------------------------------


 

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan.  The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

 

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its subsidiaries or interfere in any way with the right of the
Company or its subsidiaries to terminate your service at any time.

 

Please sign and return a copy of this agreement to the Company, designating your
acceptance of this Award.  This acknowledgement must be returned within thirty
(30) days; otherwise, the Award will lapse and become null and void.   Your
signature will also acknowledge that you have received and reviewed the Plan and
that you agree to be bound by the applicable terms of such document.

 

 

Very truly yours,

 

 

 

WAYSIDE TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

/s/ Simon Nynens

 

 

 

Simon Nynens

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

 

 

 

 

/s/ Shawn Giordano

 

 

Shawn Giordano

 

 

 

 

 

Dated:

May 8, 2012

 

 

 

--------------------------------------------------------------------------------